

115 HR 941 IH: 12 Carrier Act
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 941IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Conaway introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo increase the number of operational aircraft carriers of the Navy, and for other purposes.
	
 1.Short titleThis Act may be cited as the 12 Carrier Act. 2.Sense of Congress (a)FindingsCongress finds the following:
 (1)The aircraft carrier can fulfill the Navy’s core missions of forward presence, sea control, ensuring safe sea lanes, and power projection as well as providing flexibility and versatility to execute a wide range of additional missions.
 (2)Forward airpower is integral to the security and joint forces operations of the United States. Carriers play a central role in delivering forward airpower from sovereign territory of the United States in both permissive and nonpermissive environments.
 (3)Aircraft carriers provide our Nation the ability to rapidly and decisively respond to national threats, as well as conducting worldwide, on-station diplomacy and providing deterrence against threats to the United States allies, partners, and friends.
 (4)Since the end of the cold war, aircraft carrier deployments have increased while the aircraft carrier force structure has declined.
 (5)Considering the increased array of complex threats across the globe, the Navy aircraft carrier is operating at maximum capacity, increasing deployment lengths and decreasing maintenance periods in order to meet operational requirements.
 (6)To meet global peacetime and wartime requirements, the Navy has indicated a requirement to maintain two aircraft carriers deployed overseas and have three additional aircraft carrier capable of deploying within 90 days. However, the Navy has indicated that the existing aircraft carrier force structure cannot support these military requirements.
 (7)Despite the requirement to maintain an aircraft carrier strike group in both the United States Central Command and United States Pacific Command, the Navy has been unable to generate sufficient capacity to support our combatant commanders and has developed significant carrier gaps in these critical areas.
 (8)Because of continuing use of a diminished aircraft carrier force structure, extensive maintenance availabilities result which typically exceed program costs and increase time in shipyards. These expansive maintenance availabilities exacerbate existing carrier gaps.
 (9)Because of maintenance overhaul extensions, the Navy is truncating basic aircraft carrier training to expedite the deployment of available aircraft carriers. Limiting aircraft carrier training decreases operational capabilities and increases sailor risk.
 (10)Despite the objections of the Navy, the Under Secretary of Defense for Acquisition, Technology, and Logistics directed the Navy on August 7, 2015, to perform shock trials on the U.S.S. Gerald R. Ford (CVN–78). The Assistant Deputy Chief of Naval Operations for Operations, Plans and Strategy indicated that this action could delay the introduction of the U.S.S. Gerald R. Ford (CVN–78) to the fleet by up to two years, exacerbating existing carrier gaps.
 (11)The Navy has adopted a two-phase acquisition strategy for the U.S.S. John F. Kennedy (CVN–79), an action that will delay the introduction of this aircraft carrier by up to two years, exacerbating existing carrier gaps.
 (12)Developing an alternative design to the Ford-class aircraft carrier is not cost beneficial. A smaller design is projected to incur significant design and engineering cost while significantly reducing magazine size, carrier air wing size, sortie rate, and on-station effectiveness among other vital factors when compared to the Ford-class. Furthermore, a new design will delay the introduction of future aircraft carriers, exacerbating existing carrier gaps and threatening the national security of the United States.
 (13)The 2016 Navy Force Structure Assessment states A minimum of 12 aircraft carriers are required to meet the increased warfighting response requirements of the Defense Planning Guidance Defeat/Deny force sizing direction.
 (b)Sense of CongressIt is the sense of Congress that— (1)the United States should expedite delivery of 12 aircraft carriers;
 (2)an aircraft carrier should be authorized every three years; (3)shock trials should be conducted on the U.S.S. John F. Kennedy (CVN–79), as initially proposed by the Navy;
 (4)construction for the U.S.S. John F. Kennedy (CVN–79) should be accomplished in a single phase; (5)the United States should continue the Ford-class design for CVN–81; and
 (6)bulk procurement initiatives for CVN–80 and CVN–81 should be pursued. 3.Shock trials for CVN–78Section 128(b)(1) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 751) is amended by striking prior to the first deployment of such ship.
		4.Increase in number of operational aircraft carriers of the Navy
 (a)IncreaseSection 5062(b) of title 10, United States Code, is amended by striking 11 operational aircraft carriers and inserting 12 operational aircraft carriers. (b)Effective dateThe amendment made by subsection (a) shall take effect on September 30, 2023.
			